SEABURY, J. (dissenting).
The court below was the lawfully-constituted judge of the weight of the evidence. Having the witnesses *116before it when they gave their testimony, it was in a much better position to judge of the credibility of the witnesses than are the justices of this court, who have only the written record before them. The mere fact that-these interested witnesses contradicted the plaintiff is' no ground for the reversal of this judgment.
The judgment should be affirmed, with costs.